PER CURIAM
Plaintiff appeals from a judgment adjudicating the interests of the parties in their domestic partnership. We review de novo and agree with the trial court’s conclusion that the parties intended an equal distribution and with its valuation of their assets and liabilities. See Beal and Beal, 282 Or 115, 122-123, 577 P2d 507 (1978).
However, the trial judge did not make an equal distribution because he was annoyed by plaintiffs unsuccessful effort to prove that the business had a large net worth due to unreported income.1 We believe that reasoning is inappropriate. Otherwise, litigants’ rights to advance their theories of recovery would be chilled by the threat of a disproportionate award if they are unsuccessful.
Judgment modified to award plaintiff a judgment for $885; affirmed as modified.

 In his letter opinion, the trial judge stated:
“I am not ordering an equalization judgment to balance out this domestic association. This case has dragged on for nine months. Petitioner has continually insisted that the business has a large net worth because of unreported income. None was ever discovered nor was any evidence introduced from which to draw, this inference.”